United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, PUGET SOUND )
NAVAL SHIPYARD & INTERMEDIATE
)
MAINTENANCE FACILITY, Bremerton, WA,
)
Employer
)
____________________________________________ )
K.R., Appellant

Appearances:
Cathy C. Deno, for the appellant
Office of Solicitor, for the Director

Docket No. 14-732
Issued: September 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 12, 2014 appellant, through her representative, filed a timely application for
review from the October 10, 2013 and January 16, 2014 nonmerit decisions of the Office of
Workers’ Compensation Programs (OWCP) denying her requests for reconsideration. Because
more than 180 days elapsed from June 24, 2013, the date of the most recent merit decision, to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s
claim.
ISSUE
The issue is whether OWCP properly denied appellant’s requests for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 15, 2011 appellant, then a 66-year-old lead library technician, filed an
occupational disease claim (Form CA-2) alleging that she developed post-traumatic or secondary
osteoarthritis of the right knee as a result of repeated traumas to her knees at work. She became
aware of her condition and of its relationship to her employment on July 27, 2010. Appellant did
not stop work.
By letter dated November 30, 2011, OWCP requested additional factual and medical
evidence from appellant. It noted that she had not submitted factual or medical evidence in
support of her claim and afforded her 30 days to submit additional evidence. OWCP requested
information regarding appellant’s duties from the employing establishment on the same date.
In a report dated July 20, 2011, Dr. Michael S. McManus, Board-certified in occupational
medicine, diagnosed appellant with work-related post-traumatic or secondary osteoarthritis of the
right knee. He reviewed the history of her right knee condition, which revealed multiple prior
injuries to her right knee with an original injury to her right knee in a fall at work on
September 8, 1992. At that time, appellant was diagnosed with right traumatic chondromalacia
patellae. She subsequently reinjured her right knee at work on December 14, 1999. Appellant
had stepped onto a stepstool when she felt a sudden “pop” and immediate onset of severe pain in
her right knee joint. She was diagnosed with probable internal derangement and continued
conservative treatment measures. Appellant underwent arthroscopic surgery with an orthopedic
specialist. She subsequently continued to experience intermittent problems with her right knee,
noting aching, stiffness and occasional catching. Appellant reinjured her knee again at work on
July 27, 2010. She entered the back seat of a taxi at her workplace and felt a “pop” with
immediate onset of severe pain in the anterolateral aspect of her right knee. Appellant was
diagnosed with aggravation of secondary or post-traumatic osteoarthritis of the right knee.
In a report dated October 5, 2011, Dr. McManus noted no improvement in appellant’s
right knee symptoms. He stated that her pain was aggravated by walking up and down inclines
and stairs. On October 26, 2011 Dr. McManus diagnosed appellant with aggravation of
secondary osteoarthritis in the right knee, status post arthroscopic partial meniscectomy. He
stated that she was last seen on October 5, 2011 and that her condition was improved.
Appellant submitted a statement on November 14, 2011. She noted that she had
previously filed traumatic injury claims for her right knee for injuries on September 8, 1992
under claim number xxxxxx087 and on December 14, 1999 under claim number xxxxxx119.
Appellant stated that, from 1991 through 2006, she worked at a technical data center, in a
position where she would spend 70 to 85 percent of her days on her feet. On January 14, 2000
she underwent right knee surgery. Appellant noted that her right knee had bothered her
intermittently ever since the surgery and that it had progressively worsened.
The employing establishment responded to OWCP’s inquiries on December 14, 2011,
providing a description of tasks performed by appellant and a copy of her position description
with physical requirements. A supervisor sent an e-mail to OWCP on December 9, 2011, noting
that appellant had not worked in a position that required continuous or frequent kneeling or work

2

on the knees, and that she did not recall appellant reporting any knee injuries in the summer
of 2010.
By decision dated February 22, 2012, OWCP denied appellant’s claim. It found that she
had not provided an explanation from a physician as to the causal relationship between accepted
work factors and her diagnosed condition.
Appellant submitted an incomplete duty status report. She also submitted a summary of
her visit with Dr. McManus on July 20, 2011, which stated diagnoses of strain of the knee, tear
of the medial meniscus of the knee and osteoarthritis of the right knee.
In a report dated May 1, 2012, Dr. McManus diagnosed appellant with a right knee
sprain, right knee osteoarthritis and a possible recurrent tear of the medial meniscus of the right
knee. He related each diagnosis to a date of injury of July 27, 2010 and provided an OWCP
claim number of xxxxxx119. Dr. McManus noted that appellant’s pain was aggravated by
walking up inclines and stairs.
On June 4, 2012 appellant requested reconsideration of OWCP’s February 22, 2012
decision.
By letter dated February 27, 2013, the employing establishment stated that appellant had
timely requested reconsideration, although OWCP did not have her request on file. It noted that
OWCP had not sent a copy of the February 22, 2012 decision to her representative and requested
that OWCP reissue this decision in order to protect appellant’s appeal rights.
On March 11, 2013 OWCP vacated its February 22, 2012 decision and issued a de novo
decision on appellant’s claim on the basis that her representative had not been provided with a
copy of the original decision. It considered all evidence that had been submitted since
November 20, 2011. OWCP denied appellant’s claim on the basis that she had not provided an
explanation from a physician as to the causal relationship between the accepted work factors and
her diagnosed condition, noting that Dr. McManus’ most recent report of May 1, 2012 did not
discuss work-related factors.
On March 14, 2013 appellant requested reconsideration of OWCP’s March 11, 2013
decision. With her request, she resubmitted Dr. McManus’ reports of July 20, October 5 and 26,
2011 and May 1, 2012.
In a duty status report dated February 14, 2013, Dr. McManus noted that appellant had
injured her right knee on February 4, 2013 when she stepped on a rock, resulting in a varus stress
injury. He diagnosed her with right knee sprain and right osteoarthritis of the lower leg.
By decision dated June 24, 2013, OWCP reviewed the merits of appellant’s case and
denied modification of its March 11, 2013 decision. It stated that none of the medical reports
submitted contained a medical opinion explaining how her diagnosed conditions were medically
related to her work activities.
On September 6, 2013 appellant requested reconsideration of OWCP’s June 24, 2013
decision.
3

In a letter dated September 4, 2013, Dr. McManus noted that appellant’s present right
knee condition was the direct result of a prior work injury on December 14, 1999. He stated that,
on that date, she stepped onto a stool at work, felt a sudden pop and an immediate onset of severe
deep right knee pain. Appellant was subsequently diagnosed with internal derangement and
underwent arthroscopic surgery or bilateral partial meniscectomies. Dr. McManus noted that she
subsequently reinjured or aggravated her right knee condition at work on July 27, 2010.
By decision dated October 10, 2013, OWCP denied to consider the merits of appellant’s
request for reconsideration. It found that Dr. McManus’ letter of September 4, 2013 was
cumulative and substantially similar to evidence previously considered.
Appellant again requested reconsideration of OWCP’s June 24, 2013 decision on
October 23, 2013.2
In a letter dated October 21, 2013, Dr. McManus described appellant’s history of injury
and stated his opinion that her condition resulted from work-related factors. He wrote, in part,
“As per my letter of September 4, 2013, [appellant] required prior right knee
arthroscopic partial lateral and medial meniscectomies due to her work injury of
December 14, 1999. This injury and subsequent surgery resulted in a loss of the
cushion in her knee joint, predisposing her to secondary osteoarthritis due to load
and shear forces. With loss of the dis[c] space height, there was an associated
laxity or redundancy of the ligaments, with increased shear stress with shear force
and acceleration of the degenerative processes. This resulted in progressive posttraumatic osteoarthritis of [appellant’s] right knee, which she aggravated due to
the work injury of July 27, 2010. Her present primary problem is secondary or
post-traumatic osteoarthritis of her right knee due to her December 14, 1999
injury, aggravated by her work injury of July 27, 2010 and also due to her prior
need for arthroscopic partial medial meniscectomies. For this reason, I am
specifically request[ing] reconsideration of your Notice of Decision dated
June 24, 2013.”
By decision dated January 16, 2014, OWCP denied to consider the merits of the request
for reconsideration. It noted that the October 21, 2013 letter did not describe the traumatic event
of July 27, 2010, and that it contained the same opinion on causation as in previous reports from
Dr. McManus, such that it constituted cumulative and repetitious evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new

2

The appeal request form lists a decision date of October 10, 2013, but as this decision was not made on the
merits, OWCP treated her request as an appeal from the June 24, 2013 decision.

4

evidence not previously considered by OWCP.3 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.4
The Board held that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.5 The Board also has held that the submission of evidence which
does not address the particular issue involved does not constitute a basis for reopening a case.6
While the reopening of a case may be predicated solely on a legal premise not previously
considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.7
ANALYSIS
OWCP issued a June 24, 2013 decision denying appellant’s claim for compensation. On
September 6 and October 23, 2013 appellant requested reconsideration of this decision. OWCP
declined her requests for reconsideration in nonmerit decisions on October 10, 2013 and
January 16, 2014.
The Board does not have jurisdiction over the June 24, 2013 merit decision. The issue on
appeal is whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(3), requiring
OWCP to reopen the case for review of the merits of her claim. In her September 6 and October
23, 2013 requests for reconsideration, appellant did not establish that OWCP erroneously applied
or interpreted a specific point of law. She did not identify a specific point of law or show that it
was erroneously interpreted or applied. Thus, appellant is not entitled to a review of the merits
of her claim based on the first and second above-noted requirements under section 10.606(b)(3).
The Board finds that appellant did not submit any new and relevant evidence in this case.
OWCP properly declined to reopen her case for review of the merits.
With her reconsideration request of September 6, 2013, appellant submitted a letter dated
September 4, 2013 from Dr. McManus. He reiterated his opinion that her right knee condition
was the direct result of a prior work injury on December 14, 1999. Dr. McManus stated that on,
that date, she stepped onto a stool at work, felt a sudden pop and an immediate onset of severe
deep right knee pain. Appellant was subsequently diagnosed with internal derangement and
underwent arthroscopic surgery or bilateral partial meniscectomies. Dr. McManus noted that she
subsequently reinjured or aggravated her right knee condition at work on July 27, 2010. He
3

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

4

Id. at § 10.608(b); K.H., 59 ECAB 495, 499 (2008).

5

See Daniel Deparini, 44 ECAB 657, 659 (1993).

6

P.C., 58 ECAB 405, 412 (2007); Ronald A. Eldridge, 53 ECAB 218, 222 (2001); Alan G. Williams, 52 ECAB
180, 187 (2000).
7

Vincent Holmes, 53 ECAB 468, 472 (2002); Robert P. Mitchell, 52 ECAB 116, 119 (2000).

5

substantially repeated his opinion as noted in his May 1, 2012 report. Dr. McManus’ opinion
was cumulative and substantially similar to prior evidence from him considered by OWCP.
Thus, Dr. McManus’ September 4, 2013 letter did not constitute relevant and pertinent new
evidence not previously considered by OWCP and its submission did not require OWCP to
review appellant’s case on the merits.
With her reconsideration request of October 23, 2013, appellant submitted a letter dated
October 21, 2013, in which Dr. McManus stated that her injury and subsequent surgery resulted
in a loss of the cushion in her knee joint, predisposing her to secondary osteoarthritis. There was
an associated laxity or redundancy of the ligaments, with increased shear stress with shear force
and acceleration of the degenerative processes which resulted in post-traumatic osteoarthritis of
her right knee, which she aggravated on July 27, 2010. OWCP declined appellant’s request for
reconsideration on the basis that this letter was duplicative of the September 4, 2013 letter that
appellant’s condition was aggravated by an event on July 27, 2010. It found this letter
cumulative and repetitious, and thus insufficient to warrant review of the June 24, 2013 decision.
The underlying issue upon reconsideration was whether appellant submitted rationalized medical
evidence of a causal relationship between her diagnosed knee condition and work-related factors.
Dr. McManus reiterated his opinion on causal relationship in a substantially similar fashion as in
prior reports. The Board finds that Dr. McManus’ October 21, 2013 letter did not constitute
relevant and pertinent evidence not previously considered by OWCP, such that it required
OWCP to reopen the case for merit review.8
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3) in her reconsideration requests of September 6 and October 23, 2013.
Appellant did not show that OWCP erroneously applied or interpreted a specific point of law,
advance a relevant legal argument not previously considered by OWCP, or submit relevant and
pertinent new evidence not previously considered. Thus, pursuant to 20 C.F.R. § 10.608, OWCP
properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

8

See M.G., Docket No. 10-230 (issued September 7, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the January 16, 2014 and October 10, 2013
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 2, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

